Citation Nr: 0739001	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-03 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than September 
20, 2002 for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for cholecysectomy 
(gall bladder removal) as secondary to the service-connected 
diabetes mellitus type II.

3.  Entitlement to service connection for gingivitis and 
periodontal disease as secondary to the service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, in which service connection for 
cholecysectomy and gingivitis and periodontal disease was 
denied and in which service connection for PTSD was granted 
effective February 10, 2003.

In a December 2005 statement of the case, the RO established 
September 20, 2002 as the effective date for the grant of 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, before the veteran's appeal was certified to 
the Board, the veteran's congressional representative 
submitted a letter from the veteran in which he appeared to 
request a hearing before the Board.  The veteran's claim was 
certified to the Board in September 2007.

In October 2007, the Board requested clarification of the 
veteran's wishes with regard to a hearing and he responded, 
in November 2007, that he wished to testify before a Veterans 
Law Judge appearing at his local RO via video teleconference.  
The veteran may request a hearing before the Board.  
38 C.F.R. § 20.1304. 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
appearing at the local RO via video 
teleconference.  After a Board hearing is 
conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



